Citation Nr: 0410302	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for left ear hearing loss.

2.  Whether entitlement to service connection for right ear 
hearing loss was properly severed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, which, among other things, reopened the previously 
denied claim of entitlement to service connection for a left 
perforated eardrum with hearing loss and denied the benefit sought 
on appeal.  In a December 2002 rating decision, the RO found that 
previous rating decisions denying entitlement to service 
connection for a left perforated eardrum contained clear and 
unmistakable error.  As such, corrective action was taken by 
granting entitlement to service connection for a left perforated 
eardrum effective August 1, 1973.  The claim of entitlement to 
service connection for left ear hearing loss, however, remains on 
appeal.  The veteran has also filed a notice of disagreement from 
a March 2003 rating decision that severed entitlement to service 
connection for right ear hearing loss.

The claims of entitlement to service connection for left ear 
hearing loss and whether the severance of entitlement to service 
connection for right ear hearing loss was appropriate will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a left 
perforated eardrum with high tone hearing loss in March 1974.  The 
veteran was notified of this decision and of his appellate rights, 
but did not appeal the denial.

2.  Evidence submitted since the time of the RO's March 1974 
decision denying service connection for a left perforated eardrum 
with high tone hearing loss bears directly and substantially upon 
the issue at hand, is not duplicative and/or cumulative, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim for service connection for left ear 
hearing loss.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for a left perforated eardrum with high tone hearing 
loss is new and material, and the claim for service connection for 
left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Board notes that the RO in this case reopened the veteran's 
claim of entitlement to service connection for left perforated 
eardrum with left high tone hearing loss.  Specifically, the RO's 
November 2001 rating decision stated that the evidence submitted 
subsequent to the denial of benefits in March 1974 was both new 
and material.  The RO then addressed the merits of the veteran's 
claim and denied the benefits sought.  The Board, however, is 
required to address the issue of reopening despite the RO's denial 
of service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996).  It is noted at this juncture that the RO 
granted entitlement to service connection for a left perforated 
eardrum in a December 2002 rating decision.  Accordingly, the only 
portion of the claim that remains on appeal is entitlement to 
service connection for left ear hearing loss. 

In March 1974, the RO located in New York, New York, denied 
entitlement to service connection for a left perforated eardrum 
with high tone hearing loss, finding that there was no evidence of 
aggravation of a possible pre-existing condition.  The veteran was 
informed of this decision, but did not appeal.  Thus, the RO 
rating decision became final.  See 38 U.S.C.A. § 7104. 

The veteran now seeks to reopen his claim for service connection 
for left ear hearing loss.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is presented or 
secured with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the definition of "new and 
material evidence" has been revised, but that the revised 
definition applies to applications filed on or after August 29, 
2001.  See 66 Fed. Reg. 45630 (August 29, 2001).  Hence, it does 
not apply in this case.  

With these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final decision in 
March 1974.  

The evidence of record at the time of the March 1974 rating 
decision included service medical records and audiologic test 
results dated in March 1972 and February 1974.  Evidence submitted 
by the veteran and/or obtained by VA since March 1974 includes a 
private medical decision finding that the veteran's current 
hearing loss is at least in part a result of the eardrum 
perforation diagnosed during service.  Because the credibility of 
new evidence is to be presumed as per Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), the Board finds that the newly submitted 
evidence is indeed material as it bears directly on the issue at 
hand.  Specifically, the newly submitted medical opinion speaks to 
the existence of a link between the veteran's current disability 
and his period of active service in that it links at least a 
portion of the veteran's current hearing loss to the perforated 
left eardrum which has been service connected by the RO.  As such, 
the claim is reopened.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to assist 
a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Because the RO and the Board have 
reopened the claim for service connection for left ear hearing 
loss, the Board concludes that any deficiency in the notice or 
duty to assist requirements concerning the question of whether the 
claim is reopened would be essentially harmless error.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss is 
reopened.


REMAND

Given the evidence of record, the Board finds that a remand is 
required to determine what portion, if any, of the veteran's 
current left ear hearing loss may be attributable to his period of 
active service.  Specifically, post-service treatment records, 
including those regarding his 1995 mastoidectomy, must be obtained 
as well as a specific medical opinion as to the probability of any 
current hearing loss being a result of inservice trauma, otitis 
media referenced in 1974, and/or post-service events.  A medical 
opinion as to the type of hearing loss is also needed.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

The evidence of record also shows that the RO proposed severance 
of entitlement to service connection for right ear hearing loss in 
a December 2002 rating decision.  The veteran submitted a VA Form 
9, Appeal to Board of Veterans' Appeals, in January 2003 and 
expressed his disagreement with the proposed severance.  In March 
2003, the RO severed entitlement to service connection for right 
ear hearing loss effective June 1, 2003.  The veteran submitted a 
formal notice of disagreement with respect to that rating decision 
in April 2003, but there is no evidence of the RO having issued a 
Statement of the Case.  The veteran testified before the Board in 
October 2003 that he desired to appeal the severance and presented 
a copy of the April 2003 notice of disagreement that he filed with 
the RO.  Accordingly, because the Board is required to review all 
issues which are reasonably raised by a liberal reading of the 
veteran's assertions as per Manlincon v. West, 12 Vet. App. 238 
(1999), this claim must be remanded in order for the RO to review 
the claim on appeal and issue a Statement of the Case if the 
benefits sought cannot be granted.

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and request the names and 
addresses of all health care providers who may have records of 
post-service treatment for left ear complaints, including the 
physician who performed the 1995 mastoidectomy.  All treatment 
records should be obtained and associated with the veteran's 
claims folder.

3.  After receipt of all identified treatment records, the RO 
should schedule the veteran for an examination with the 
appropriate specialist to determine what type of hearing loss, 
e.g. conductive or sensorineural, the veteran may have in his left 
ear and whether it is related to the veteran's active military 
service.  The examiner should review the veteran's claims folder, 
including all treatment records and the October 2000 opinion of 
the veteran's treating specialist, and render an opinion as to 
whether it is it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any currently diagnosed 
left ear hearing loss is the result of disease or injury during 
the veteran's active military service.  The examiner should 
specifically address whether any current hearing loss is related 
to the inservice dry perforation of the eardrum, inservice noise 
exposure, and/or any other event.  If the examiner determines that 
only a portion of the veteran's current hearing loss may be 
attributed to disease or injury during his period of active 
service, the examiner should state to the best of his ability what 
portion that may be.  The examiner should give the basis for any 
conclusions reached.

4.  The RO should review the claim of whether entitlement to 
service connection for right ear hearing loss was properly severed 
and issue a Statement of the Case if the benefits sought cannot be 
granted.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



